Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 5, 2020

                                          No. 04-20-00050-CV

                                         IN RE Richard LARES

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On January 24, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 5, 2020.



                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2006CI15663, styled Richard Lares v. Martha C. Flores, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.